191 Wis.2d 393 (1995)
528 N.W.2d 417
STATE of Wisconsin, Plaintiff-Respondent,
v.
Jay YOUNG, Defendant-Appellant-Petitioner.
No. 93-0387-CR.
Supreme Court of Wisconsin.
Oral argument November 10, 1994.
Decided March 14, 1995.
*394 For the defendant-appellant-petitioner there was a brief by Michael J. Steinle and Law Office of Michael J. Steinle, Milwaukee and oral argument by Michael J. Steinle.
For the plaintiff-respondent the cause was argued by Marguerite M. Moeller, assistant attorney general, with whom on the brief was James E. Doyle.
PER CURIAM.
The court is equally divided on the question of whether to affirm or reverse the decision of the court of appeals. Justice DAY, Justice STEINMETZ, and Justice WILCOX would affirm; Chief Justice HEFFERNAN, Justice ABRAHAMSON, and Justice BABLITCH would reverse. Justice GESKE withdrew from participation.
Accordingly, the decision of the court of appeals is affirmed.
By the Court.The decision of the court of appeals is affirmed.